Citation Nr: 9910120	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-11 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the wing of the iliac bone.

2.  Whether new and material evidence has been submitted to 
sufficient to reopen the previously denied claim for 
entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to June 
1986.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which an increased 
rating for the residuals of a fracture of the wing of the 
iliac bone has been denied, and in which the reopening of a 
previously denied claim for service connection for a back 
disorder was denied.

The issue of the reopening of the previously denied claim for 
service connection for a back disorder is the subject of a 
remand immediately following this decision.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

The Board notes that the veteran, in an October 1998 
videoconference hearing before the undersigned member of the 
Board, averred that he has a large scar as a result of the 
inservice motorcycle accident and that it is tender and 
disfiguring.  A claim for service connection for this scar is 
thus inferred.  In addition, the Board notes that the veteran 
submitted claims, in November 1997 and February 1998, for 
service connection of a left hip disability, including 
arthritis, as secondary to the service-connected residuals of 
an iliac wing fracture.  These matters are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency with regard to 
the veteran's claim for a compensable evaluation for the 
service-connected residuals of a fracture of the wing of the 
iliac bone.

2.  The veteran's service connected residuals of a fracture 
of the wing of the iliac bone is currently manifested by 
subjective complaints of pain and limitation of left hip 
motion but essentially negative objective findings.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the residuals 
of a fracture of the wing of the iliac are not met.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.48, 4.72, Diagnostic Code 
5299-5294 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

The veteran submitted additional VA outpatient treatment 
records, which the RO received in November 1998.  In his 
hearing before the undersigned member of the Board, the 
veteran testified that he had additional records to submit 
and the Board member stated she would leave the record open 
for 30 days in order to receive them.  These records were 
received within that 30 days.  The RO then forwarded the 
evidence to the Board.  However, the veteran did not include 
a waiver of consideration of these records by the RO.  
Moreover, the evidentiary record does not show that these 
records were considered by the RO in connection with the 
issue of an increased evaluation for the residuals of a 
fracture of the wing of the iliac.  The Board therefore must 
consider whether the veteran will be prejudiced by its review 
of this evidence.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that the review of the newly submitted VA 
outpatient treatment records is not a violation of the 
veteran's due process rights under either 38 C.F.R. § 19.37 
or 38 C.F.R. § 20.1304 because it is neither "relevant" or 
"pertinent" within the meaning of either regulation.  This 
is so because the treatment records document complaints of 
and treatment for conditions other than the veteran's iliac 
wing fracture residuals.  Rather, the records document 
treatment for neck and back conditions.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability. 38 C.F.R. 
§§ 4.1, 4.2 (1998).  A rating decision dated in February 1987 
granted service connection for the residuals of a fracture of 
the wing of the iliac bone and assigned a noncompensable 
evaluation, effective June 27, 1986, which is the day after 
the veteran's discharge from active service.  The evidence 
then of record included service medical records, which show 
that, in September 1985, the veteran was involved in a 
motorcycle accident in which he sustained, inter alia, a 
fracture to the wing of his iliac bone.  The noncompensable 
evaluation for this disability has been confirmed and 
continued to the present.

The veteran appeals his present noncompensable evaluation and 
contends that a compensable rating is warranted.  In 
particular, he avers that he experiences constant pain in his 
left hip.  He further avers that his range of left hip motion 
is limited.  However, after review of the records, the Board 
finds that the evidence does not support a compensable rating 
for the service-connected residuals of the fracture of the 
wing of the iliac.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less movement that normal (due to ankylosis, limitation or 
blocking, adhesions, tendon tie-up, contracted scars, etc.); 
more movement than normal (from flail-joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  In addition, the degree of functional loss 
must also be considered.  Functional loss by be due to 
absence of part or all of the necessary bones, joints and 
muscles, associated structures or to deformity, adhesions, 
defective innervation, or other pathology, or to pain-which 
must be supported by adequate pathology and evidenced by 
visible behavior of the claimant.  Weakness is a 
manifestation of functional loss which must also be 
considered, and may be evidenced by atrophy, a condition of 
the skin, absence of normal callosity, etc.  

The lateral surfaces of the sacrum and ilium form the 
amphiarthroidial joint.  In addition, the RO has rated the 
veteran's residuals of a fracture of the wing of the iliac as 
analogous to sacro-iliac injury or weakness which, in turn, 
is evaluated under the criteria of Diagnostic Code 5295, for 
lumbosacral strain.  Thus, the factors relevant to joint 
disability and functional loss warrant consideration. 
38 C.F.R. §§ 4.40, 4.45 (1998); see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The current noncompensable evaluation for the veteran's 
service-connected residuals of a fracture of the wing of the 
iliac was assigned under Diagnostic Code 5299-5294, for 
slight subjective symptoms.  A 10 percent evaluation could be 
warranted for characteristic pain upon motion.  However, the 
evidentiary record does not demonstrate that the required 
manifestations are present.  The veteran has complained of 
pain and limitation of motion in the left hip joint.  Yet, 
the medical evidence of record presents no recent objective 
observations of any such symptomatology.  VA outpatient 
treatment records reveal no complaints of or treatment for 
the residuals of the iliac wing fracture since 1993.  
Moreover, a February 1998 report of VA examination shows 
objective observations of full range of motion both passively 
and actively in all joints of the upper and lower 
extremities.  The examiner specifically noted that the 
veteran exhibited full range of motion at his hip joint.  The 
veteran reported no complaints concerning his iliac wing 
fracture residuals at this examination.

The veteran testified in his hearing before the undersigned 
member of the Board that his service-connected iliac wing 
disability causes pain and limitation of left hip joint 
movement.  And, in fact, a review of VA outpatient treatment 
records dated from December 1989 to January 1998 evidences 
two entries concerning the service-connected residuals of the 
iliac wing fracture.  In November 1993, the veteran presented 
with complaints of pain in his left hip.  And, in June 1992, 
the records evidence objective observation of limited left 
hip joint movement.  The Board also notes that the veteran 
complained of other symptoms, including weakness on the left 
side of his body, pain radiating down his left leg, spasms in 
his left calf muscle, foot drag, and a disfiguring and tender 
scar.

With regard to the former assertions of pain and limited left 
hip joint motion, the Board observes that the veteran filed 
his claim for increase in February 1998.  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, 
the most recent medical evidence of record is the February 
1998 VA examination report, which reflects neither subjective 
complaints nor objective observations concerning the 
residuals of the fracture of the wing of the iliac.

With regard to the latter assertions, the Board notes that 
the veteran is service-connected for weakness of the left 
upper and lower extremities with residual hemiparesis due to 
the closed head injury and cerebral contusion he suffered as 
a result of the inservice motorcycle accident.  Entitlement 
to service connection for the scar has been referred to the 
RO for its consideration.  Evaluating these symptoms under 
Diagnostic Code 5299-5294 is, therefore, impermissible under 
38 C.F.R. § 4.14 (1998).

Hence, after a review of the medical evidence of record, the 
Board concludes that a compensable evaluation for the 
veteran's service-connected residuals of a fracture of the 
wing of the iliac is not warranted.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1998).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Diagnostic Code 5294 provides a 
range of evaluations from noncompensable to 40 percent.  
However, as discussed above, the evidence simply does not 
reflect that the required symptomatology is present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required outpatient treatment or hospitalization for this 
disability since 1993.  Moreover, the evidence of record does 
not show that the service-connected residuals of a fracture 
of the wing of the iliac, alone, interfere markedly with the 
veteran's employment.  Thus, the evidence does not show that 
the impairment resulting solely from his service-connected 
residuals of a fracture of the wing of the iliac alone 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the service-connected residuals of a fracture 
of the wing of the iliac is adequately compensated by the 
ratings discussed above.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1998) is not 
warranted in this case.

In rating this disability, the Board has considered the 
disabling effects of pain, as indicated above.  See DeLuca v. 
Brown, 8 Vet App 202 (1995).  Objective observations of pain 
and limited range of movement were not observed by the 
examiners in relation to the veteran's residuals of his iliac 
wing fracture.  The complaints of pain alone, without 
objetive evidence of functional impairment, do not support an 
assignment of an increased rating beyond that warranted by 
that provided in the diagnostic code.  As discussed above, 
the rating now assigned for the lower back accounts for 
slight, subjective symptoms.  The presence of other factors 
listed in 38 C.F.R. § 4.45, such as fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, have not been contended or shown.  
Weakness, pain radiating down his left leg, spasms in his 
left calf muscle, foot drag, and a disfiguring and tender 
scar, while contended and shown, as above explained, are a 
manifestation of the veteran's other service-connected 
disabilities or of a disability for which service connection 
is being separately considered and may not be evaluated as 
part of the disability attributed to the residuals of the 
inservice iliac wing fracture.


ORDER

A compensable evaluation for residuals of an iliac wing 
fracture is denied.


REMAND

The veteran also seeks to reopen his previously denied claim 
for service connection of a back disorder by the submission 
of new and material evidence.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  In the present case, the veteran testified 
before the undersigned member of the Board that VA treating 
physicians, particularly Dr. Jones Taylor, have told him that 
his current back problems are due to his inservice motorcycle 
accident.  The veteran is hereby advised that he should 
obtain these opinions. 

The Board has reviewed the record and finds that further 
development is necessary before the completion of appellate 
action.

First, the Board notes that the Board left the record open 
after the hearing for the submission of additional evidence.  
The veteran submitted additional VA outpatient treatment 
records within the time alloted for the submission of 
additional evidence, but without a waiver of consideration of 
these records by the RO.  These records were not considered 
by the RO in connection with the issue of service connection 
for a back disorder.  The records document complaints of and 
treatment for back pain.  As such, this evidence is both 
pertinent and relevant to the issue at hand.  It must 
therefore be returned to the RO for its review.  38 C.F.R. 
§§ 19.37, 20.1304 (1998).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Second, the Board notes that the veteran's service medical 
records are incomplete.  The veteran's DD Form 214 show that 
he served from February 1985 to June 1986.  However, the last 
service medical treatment records in the claims file are 
dated in September 1985 and are from Keesler Air Force Base.  
Available records reveal that the veteran was also treated at 
Scott Air Force Base and that he was attached to the 20th 
Naval Construction Regiment, based in Gulfport, Mississippi.  
Furthermore, the veteran's clinical medical records are not 
present in the claims file.

Hospital records dated in September-October 1992 reveal that 
the veteran underwent microhemilaminotmy and discectomy at 
L3-4.  The operating physician opined that the bulging disc 
which was compressing the roots of L4-L5 exhibited venous 
congestion and reaction "with a seven year old probable 
herniation."  This would place the onset of the veteran's 
disability within his period of active duty service and about 
the time of the motorcycle accident.  

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical health care 
providers who treated the veteran in 
service for the residuals of his 
motorcycle accident, and for the period 
of time that the veteran remained on 
TDRL.  In addition, the RO should obtain 
duly executed authorization for the 
release of private medical records, where 
applicable.

2.  The RO should make a specific attempt 
to obtain additional service medical 
records-in particular, clinical medical 
records-in existence under the veteran's 
service number for treatment while on 
active service including, but not limited 
to, treatment at Keesler Air Force Base, 
Scott Air Force Base, and any other 
health care facility associated with the 
20th Naval Construction Regiment in 
Gulfport, Mississippi, and treatment or 
examination accorded him at Fort Gordon, 
Georgia, both in service and after his 
discharge from active service, when he 
was on the TDRL.

If necessary, the RO should request that 
the veteran or his representative provide 
further information, and should use 
alternative sources to obtain additional 
service medical records.  If these 
records are unavailable, the RO should 
also consider special follow-up by its 
military records specialist and/or 
referral of the case to the Adjudication 
Officer or designee for a formal finding 
on the unavailability of these service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29. 

3.  The RO should afford the veteran an 
opportunity to procure medical opinions 
linking his currently manifested lower 
back disability to his inservice 
motorcycle accident or to his active 
service.

4.  Following completion of the above, 
the RO should again review the veteran's 
claim to reopen his claim for service 
connection for a lower back condition.  
If the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The purposes of this remand are to 
ensure compliance with due process considerations and to 
obtain additional evidence. The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


